Title: From Thomas Jefferson to Thomas Nelson, 12 January 1781
From: Jefferson, Thomas
To: Nelson, Thomas



Richmond Jany. 12. 1781.

The Enemy left a number of Horses at Westover which they had taken during their late incursion. Colo. Nicholas very properly ordered a party to take charge of them and bring them to the Quarter Master where they might be kept for the Owners to come and claim them; but I am well informed that in the [mean] time several Men of Capt. Hockaday’s Command of Charles City have plundered and carried them off. These Men being under your Command I beg you to take the most coercive measures for compelling a restitution and letting them know that the most vigorous and exemplary punishment will be inflicted on every Man who shall be known to have one of them and not to deliver him up. Such as are recovered be so good as to have brought up. The mischeif done us by our Citizens, plundering one another has far exceeded what the Enemy did.

T.J.

